FILED
                           NOT FOR PUBLICATION                                APR 17 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHERYL KELMAR, JD and MSEE,                      No. 13-55596

              Plaintiff - Appellant,             D.C. No. 12-cv-06826-PSG-RGK-
                                                 SH
  v.

BANK OF AMERICA CORPORATION;                     MEMORANDUM*
SELECT PORTFOLIO SERVICING;
HARBOR VIEW MORTGAGE LOAN
TRUST 2006-12; WELLS FARGO BANK
LTD., as Trustee; MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS INC.; ALLEN MATKINS
LECK GAMBLE MALLORY AND
NATSIS LLP; GINA ALBERTSON;
JUDGE PHILIP GUTIERREZ; JUDGE
FINK; REAL TIME RESOLUTIONS;
JUDGE DONNA GECK,

              Defendants - Appellees.



CHERYL KELMAR, JD and MSEE,                      No. 13-55741

              Plaintiff - Appellant,             D.C. No. 2:12-cv-06826-PSG-
                                                 RGK-SH
  v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
BANK OF AMERICA CORPORATION;
SELECT PORTFOLIO SERVICING;
HARBOR VIEW MORTGAGE LOAN
TRUST 2006-12; WELLS FARGO BANK
LTD., as Trustee; MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC.; ALLEN MATKINS
LECK GAMBLE MALLORY AND
NATSIS LLP; BRYAN CAVE LLP;
JOHN LAURITSEN; GINA
ALBERTSON; PHILIP GUTIERREZ,
Judge; FINK, Judge; REAL TIME
RESOLUTIONS; DONNA GECK, Judge,

             Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                           Submitted April 10, 2015**
                              Pasadena, California

Before: KLEINFELD, BENAVIDES***, and HURWITZ, Circuit Judges.




       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
            The Honorable Fortunato P. Benavides, Senior Circuit Judge for the
U.S. Court of Appeals for the Fifth Circuit, sitting by designation.

                                         2
       Proceeding pro se, Cheryl Kelmar brought claims against the above

defendants.1 After the defendants filed a motion to dismiss pursuant to Federal

Rule of Civil Procedure 12(b)(6), the district court entered an order dismissing

Kelmar’s case. Additionally, the district court entered an order declaring Kelmar

to be a vexatious litigant pursuant to Local Rule 83-8. Kelmar appeals both of the

district court’s orders.



       A dismissal for failure to state a claim pursuant to Rule 12(b)(6) is reviewed

de novo. Stoner v. Santa Clara Cnty. Office of Educ., 502 F.3d 1116, 1120 (9th

Cir. 2007). However, we cannot review the district court’s dismissal of Kelmar’s

complaint because Kelmar did not provide a copy of her complaint to this court, as

she was required to do. See Circuit Rules 30-1.1(a), 30-1.4(c)(i). Thus, Kelmar

has procedurally defaulted any claimed error on this issue. See, e.g., In re Perez,

30 F.3d 1209, 1218 (9th Cir. 1994) (“[F]ailure to present a sufficient record can

itself serve as a basis for affirmance.”). The record does not suggest that, were this

defect cured, Kelmar could state any cause of action. Her claims, to the extent we

can discern them, appear to be meritless.



       1
       Kelmar is represented by counsel on appeal but was not represented by
counsel in the district court proceedings.

                                            3
      We review the district court’s vexatious litigant order for abuse of

discretion. See De Long v. Hennessey, 912 F.2d 1144, 1146 (9th Cir. 1990).

“Normally, we reverse under the abuse of discretion standard only when the

district court reaches a result that is illogical, implausible, or without support in the

inferences that may be drawn from the record.” Kode v. Carlson, 596 F.3d 608,

612 (9th Cir. 2010) (per curiam).



      The district court issued an order to show cause as to why Kelmar should not

be declared a vexatious litigant because Kelmar had in the past three years sued

over her home mortgage four times in federal court and had filed numerous

motions in those lawsuits. In its order to show cause, the district court gave

Kelmar an opportunity to oppose entry of the vexatious litigant order. The district

court indicated what motions supported issuance of a vexatious litigant order and

made findings that those filings were frivolous or harassing. See Molski v.

Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007) (listing factors to

be considered before issuing a vexatious litigant order). Kelmar did not file a

response to the order to show cause. The district court then properly issued a

vexatious litigant order. That order is narrowly tailored, as it allows Kelmar to file

further lawsuits over her home mortgage so long as she provides the court with


                                            4
security as to each defendant against whom she wishes to proceed. On this record,

it cannot be said that the district court abused its discretion in declaring Kelmar to

be a vexatious litigant.2



      AFFIRMED.




      2
          We deny Bank of America’s motion to take judicial notice as moot.

                                           5